DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 10/16/2020.
Response to Arguments
 Applicant's arguments filed 10/16/2020 have been fully considered but they are not persuasive. 
In response to the applicant’s argument that the cited references does not teach the features of the base situated at least partially between the at least one conductor track and the pressure-sensor element, the examiner respectfully disagrees. As discussed in the previous Office Action, the examine respectfully submits that the material of the base 2 overlying the connecting elements is also positioned between the sensor element 9 and the connecting elements 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fessele et al. (U.S. Pat. No. 7,036,380) (hereafter Fessele).
Regarding claim 1, Fessele teaches a pressure-sensor assembly, comprising: a carrier substrate (i.e., lower portion of first housing part 2 below the connecting elements 7) (see Figure) having conductor tracks (i.e., connecting elements 7) (see Figure) disposed on a first side (i.e., top portion of housing part 2 directly under the connecting elements 7) (see Figure) of the carrier substrate (i.e., connecting elements 7 are routed from outside through housing part 2) (see Figure); a pressure-sensor element (i.e., pressure sensor chip 9) (see Figure) mounted on the first side of the carrier substrate (i.e., top portion of the housing part 2 at the inside 14) (see Figure) and electrically contacted via a bonding-wire connection (i.e., bonding wires 16) (see Figure) to at least one conductor track of the conductor tracks disposed on the first side of the carrier substrate (i.e., ends of the connecting segments 17 are connected to the sensor element 9 by means of bonding wires 16) (see Figure); a frame part having a full-perimeter frame wall (i.e., inner wall 11) (see Figure), the frame part being positioned on the first side of the carrier substrate around the pressure-sensor element (i.e., inner wall 11 is positioned around the perimeter of the pressure sensor chip 9 forming the inside 14) (see Figure), the frame part being filled with a gel covering the pressure-sensor element (i.e., protective covering 21 comprised of a gel is applied to the inside 14) (see Figure); wherein, in addition to the full-perimeter frame wall, the frame part has a base which is positioned on the at least one conductor track of the conductor tracks disposed on the first side of the carrier substrate (i.e., portion of first housing part 2 that is directly above and covering the connecting segment 7, which portion is between the connecting segment 7 and the second housing part 3) (see Figure), wherein the base is situated at least partially between the at least one conductor track of the conductor tracks and the pressure-sensor element (i.e., portion of first housing part 2 that 
Regarding claim 2, Fessele teaches that the pressure-sensor element is mounted on an inner side of the base pointing away from the carrier substrate (i.e., pressure sensor chip 9 is positioned in the inside 14 and is above the lower portion of first housing part 2) (see Figure).  
Regarding claim 3, Fessele teaches that a bottom side of the base pointing toward the carrier substrate is adhered onto the at least one conductor track using an adhesive layer (i.e., sealing material 20 covers the entry point 15 covers the outer wall of the connecting segments 17, wherein the sealing material may be polyurethane glue, an acrylate glue or another suitable adhesive) (see Figure).  
Regarding claim 4, Fessele teaches that the base has at least one contacting opening (i.e., entry point 15) (see Figure), and at least one section of the at least one conductor track within the contacting opening is not covered by the base (i.e., connecting segments 17) (see Figure).  
Regarding claim 5, Fessele teaches that the bonding-wire connection is electrically contacted through the contacting opening to the section of the conductor track not covered in the contacting opening (i.e., ends of connecting segments 17 are connected to the sensor element 9 by means of bonding wires 16) (see Figure), the bonding-wire connection being bonded at one end to the pressure-sensor element and with its other end onto the section within the contacting opening (see Figure).  
Regarding claim 8, Fessele teaches that the pressure-sensor element is adhered onto the inner side of the base pointing away from the carrier substrate (i.e., pressure sensor chip 9 is mounted on a glass base 8, which is in turn glued to the inside 14 of the top portion of housing part 2) (see Figure).  
Regarding claim 9, Fessele teaches that the carrier substrate is a printed circuit board made of glass- fiber-reinforced epoxy resin (i.e., well-known sensors, where the sensor element 
Regarding claim 10, Fessele teaches that the frame part having the frame wall and the base is formed in one piece from plastic (i.e., housing part 2 is made of plastic) (see Column 2, lines 28-51) or metal.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fessele in view of Aoki et al. (U.S. Pat. No 6,512,255) (hereafter Aoki) in further view of Fessele et al. (U.S. Pat. No. 7,036,380) (hereafter Fessele)
Regarding claim 6, Fessele teaches that the section of the conductor track within the contacting opening not covered by the base is covered by a passivation layer (i.e., sealing material 20) (see Figure); but does not explicitly teach the passivation layer surrounding the other end of the bonding-wire connection.  
Regarding the passivation layer, Aoki teaches that the section of the conductor track within the contacting opening not covered by the base is covered by a passivation layer surrounding the other end of the bonding-wire connection (i.e., first protective member 7a 
Regarding claim 7, Fessele teaches that the gel within the frame part covers the passivation layer (i.e., protective covering 21 covers the sealing material 20) (see Figure).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855